Per Curiam.
This case is a companion to and was heard both before the commission and here together with Cabral v. Hall, Director of Labor, 102 R. I. 320, decided this day. The case is here on the employee’s appeal from a decree of the full commission affirming a decree of a trial commissioner denying and dismissing his petition for excess medical benefits.
This petition together with the one in the companion case were brought in order to insure insofar as possible that the employee’s claim for medical benefits was prosecuted against all who might ultimately be charged with *327responsibility therefor. Success having come to him in the companion case, the employee concedes that his appeal in this case where he claims directly against his employer is without merit.
Hogan & Hogan, Thomas S. Hogan, for petitioner.
Hinckley, Allen, Salisbury & Parsons, Thomas J. Hogan, Thomas D. Gidley, for respondent.
The employee’s appeal is denied and dismissed, the decree appealed from is affirmed, and the cause is remanded to the workmen’s compensation commission for further proceedings.